The information in this case was filed in the county court of Payne county, on the 21st day of June, 1928, charging the defendant with manufacturing intoxicating liquors as prohibited by law, was tried and convicted, and his punishment fixed at a fine of $150 and imprisonment in the county jail for a period of 180 days, from which judgment defendant has appealed to this court.
The case-made, with petition in error attached, was filed in this court February 16, 1929. The case-made does not contain the evidence taken in the trial of the case, and this court would presume the evidence is sufficient to sustain the verdict and judgment.
The record has been carefully examined, and we find the information sufficiently charges an offense of manufacturing intoxicating liquor.
In view of the fact the defendant has not briefed his assignment of errors, it is assumed that the appeal has been abandoned or is without merit. Finding no fundamental or prejudicial errors in the record to warrant a reversal, the judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur. *Page 36